DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pre-appeal brief request, filed 7/29/19, with respect to the rejection(s) of claim(s) 1-8 and 11-24 under 35 USC 103 have been fully considered and are persuasive.  Applicant argues that the modification of Foster US 2001/0041899 in view of MacDonald US 6652557 would render Foster’s device unable to achieve its intended purpose.  Specifically, that the deformable grasping members 13 of Foster form a basket for capturing or receiving an object.  Modifying Foster’s resilient grasping members 13 to be attached to MacDonald’s mesh cap 42 at their distal ends instead of Foster’s distal end 20 would render Foster’s resilient grasping members unable to push against a common distal end to deform and form a basket as intended.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hawkins, Jr. et al. US 4790812 in view of Broome et al. US 2002/0082639 and further in view of Horzewski et al. US 4748982.  Hawkins, Jr. et al. discloses an apparatus for removing an object, comprising a catheter 10, a basket portion 25 including a plurality of spring wires or struts which may have a preformed helical shape (column 4, lines 9-13).  As the control wire 26 is advanced, the basket is deployed out of the catheter, the struts 28 will self expand outward as they are biased to form the expanded basket configuration (figure 6, column 4, lines 14-18).  Hawkins, Jr. et al. teaches a distal pouch 31, however, does not disclose the distal end of each struts terminate at a proximal end of the collapsible pouch.  Broome et al. teaches a similar device for collecting and removing an object, the device comprising a catheter 64, expandable struts 30, and the distal end of the struts terminating at a 
Hawkins, Jr. et al. discloses expanding a pouch with spring struts which expand outwardly to expand the pouch when deployed from a catheter (figure 6, column 4, lines 12-18).  Broome et al. teaches expanding a pouch with expandable struts which are attached at the pouch proximal end, the pouch being biased to expand when deployed from a catheter (figure 6, paragraph 0043).  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hawkins, Jr. et al. with the distal end of the expandable struts terminating at the proximal end of the pouch, as taught by Broome et al., as a simple substitution of one known element for another to obtain predictable results of expanding a pouch when deployed from a catheter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13, 16, 19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins, Jr. et al. US 4790812 in view of Broome et al. US 2002/0082639 and in view of Horzewski et al. US 4748982.
Regarding claims 1, 16, 19, and 23, Hawkins, Jr. et al. discloses a method using a retrieval device, the retrieval device comprising: a catheter 10 having at least one catheter lumen 16 (figure 3), a proximal end and a distal end (figure 1, proximal end connected with handle or drive means 15, distal end holding basket 11); a strut shaft 26 having a proximal end (extending through catheter towards the 
a basket 25, wherein the basket is configured to be axially insertable into the catheter lumen 16 (figure 7, basket may be stowed within shaft 29 received within catheter, column 4, lines 20-23), and comprising:
a plurality of struts 28, each having a proximal end and a distal end (figure 6), wherein the proximal end of each strut is attached to the distal end of the strut shaft (figure 6) and the distal ends of the struts form a frame (distal ends form a frame for holding web 31, figure 6); and
a collapsible pouch 31, wherein the collapsible pouch is flexibly connected to the distal end of each of the struts (figure 6);
a device control portion having a proximal end and a distal end, wherein the distal end is connected to the proximal end of the catheter, the device control portion being a handle (figure 1, proximal end handle attached to catheter 10, or may comprise three ring handle for manipulation at the operator end, column 4, lines 7-19);
a guidewire lumen configured to receive a guidewire (column 4, lines 57-60, catheter may be inserted over a guidewire, not shown), 
wherein the basket exits from the distal end of the catheter (figure 6), axial movement of the catheter in a proximal direction relative to the strut shaft causes the plurality of struts to spread apart until the collapsible pouch is taut (struts are spring wires that will expand upon advancing relative to the catheter, column 4, lines 12-18), 
inserting the retrieval device into the lumen of the patient (column 4, lines 57-60); 

entrapping one or more objects in the collapsible pouch (fragments 43, figure 11); 
optionally moving the catheter in a distal direction (catheter is moved distally to advance to the target site, figure 8); and 
withdrawing the retrieval device from the lumen of the patient (column 5, lines 30- 32).
Hawkins, Jr. et al. fails to disclose that distal ends of the plurality of struts terminate at a proximal end of the collapsible pouch.
 Broome et al. teaches a similar device for collecting and removing an object in a vessel, the device comprising a catheter 64, expandable struts 30, and the distal end of the struts terminating at a proximal end of a collapsible pouch 22 (figure 1, terminate at frame 34 which is attached to the filter, or pouch 22).  
Hawkins, Jr. et al. discloses expanding a pouch with spring biased struts which expand outwardly to expand the pouch when deployed from a catheter (figure 6, column 4, lines 12-18).  Broome et al. teaches expanding a pouch with expandable struts which are attached at the pouch proximal end, the pouch being biased to expand when deployed from a catheter (figure 6, paragraph 0043).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hawkins, Jr. et al. with the distal end of the expandable struts terminating at the proximal end of the pouch, as taught by Broome et al., as a simple substitution of one known element for another to obtain predictable results of expanding a pouch when deployed from a catheter.  
Hawkins, Jr. et al. and Broome et al. teach a catheter using a guidewire, but fail to explicitly disclose a tubular member comprising the guidewire lumen, the tubular member having a slit extending over at least a portion of its length.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hawkins, Jr. et al. with a tubular member comprising the guidewire lumen, the tubular member having a slit extending over at least a portion of its length, as taught by Horzewski et al., to allow for removal of the guidewire from the lumen once the catheter is placed.
Regarding claim 8, Hawkins, Jr. et al. discloses wherein when the catheter is in a proximal most position, the struts are in an expanded position (figure 6), and when the catheter is in a distal most position, the struts are in a collapsed position and are substantially surrounded by the catheter (basket may be pulled into the catheter, at least partially as shown in figure 7, column 4, lines 13-23).
Regarding claims 13, Hawkins, Jr. et al. discloses the collapsible pouch being a film or mesh (web 31; column 4, lines 25-26).
Regarding claim 22, Hawkins, Jr. et al. discloses wherein subsequent axial movement of the catheter in a distal direction relative to the strut shaft causes the plurality of struts to collapse when the distal end of the catheter surrounds the basket (figure 7, column 5, lines 31-32, basket is retracted into the stowed position prior to removal from the body). 
Claims 2, 3, 11, 12, 17, 18, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins, Jr. et al. US 4790812 in view of Broome et al. US 2002/0082639 in view of Horzewski et al. US 4748982, as discussed above, and further in view of Bates US 5944728.
Regarding claims 2, 3, 17, 18, 20, 21, Hawkins, Jr. et al., Broome et al. and Horzewski et al. disclose retrieval device essentially as claimed, as discussed above, but fail to disclose a wedge shaft having a proximal end and a wedge, wherein the wedge is attached to the distal end of the wedge shaft; and the strut shaft substantially surrounds the wedge shaft.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hawkins, Jr. et al., Broome et al. and Horzewski et al. to have a wedge shaft having a wedge for engaging and removing an object, and the strut shaft substantially surrounding the wedge shaft, the wedge shaft and handle allowing the user more control in selectively opening or closing the basket. 
Regarding claims 11 and 12, Hawkins, Jr. et al. discloses inserting the catheter over a guidewire (column 4, lines 57-60). Bates teaches a wedge shaft 23 may be a coil (column 3, lines 55-56), a coil is a hollow structure that would be capable of receiving a guidewire. 

Claims 4-7, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins, Jr. et al. US 4790812 in view of Broome et al. US 2002/0082639 in view of Horzewski et al. US 4748982, in view of Bates US 5944728 as discussed above, and further in view of Konomura US 4682599. 

Konomura teaches a similar retrieval device having a catheter 2, a basket 3 comprising struts 6 and a strut shaft (drive 5 with tube member 16) connecting the distal ends of the struts (figure 2, column 3, lines 48-55), a control device including a stationary handle piece (guide 12 with tip 15, figure 1) having a proximal end and a distal end and having one or more rings (figure 1); and a moveable handle piece 14 having one or more finger rings, the moveable handle piece is configured to move axially relative to the stationary handle piece (slides along guide 12) to control the drive member and move the basket 3 in relation to the sheath, the proximal end of the strut shaft being coupled to the distal end of the stationary handle piece (figure 1, drive member 5 received within guide 12 of handle, column 3, lines 26-29), the proximal end of the catheter being coupled to the moveable handle piece (figure 1, coupled along guide 12 or operating unit 4), wherein the moveable handle piece is configured to move the catheter axially relative to the strut shaft (moving slider 14 may be moved forward or backward, thus advancing or retracting the drive member 5 in the axial direction of catheter sheath 2, column 3, lines 26-47).
Therefore, it would have been obvious at the effective filing date of the invention to modify Hawkins, Jr. et al., Broome et al., Horzewski et al. and Bates with a control handle having stationary or moveable handle pieces and finger rings, as is known in the art and taught by Konomura, to provide a .
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins, Jr. et al. US 4790812 in view of Broome et al. US 2002/0082639 and in view of Horzewski et al. US 4748982 as discussed above, and further in view of Evans et al. 2001/0031981.
Regarding claims 14-15, Hawkins, Jr. et al. discloses the collapsible pouch being a film or mesh (web 31 being a thin porous fabric; column 4, lines 25-26), but does not explicitly disclose the film being polyurethane, polypropylene, and polyethylene, the mesh being chosen from nitinol, surgical grade stainless steel, and polyester. 
Evans et al. teaches a device for retrieving obstructive material, comprising a catheter body 12, a basket comprising struts 30 and a collapsible pouch 31, the pouch being made of either a polymeric or metallic material (paragraph 0026, PTFE woven material, filter material (metallic or polymeric), braid material (metallic or polymeric), mesh, polymeric coatings, and the like). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a film or mesh material as claimed, and taught by Evans et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/                 Examiner, Art Unit 3771                                                                                                                                                                                       
/DIANE D YABUT/               Primary Examiner, Art Unit 3771